--------------------------------------------------------------------------------

Exhibit 10.41
 
FOURTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER


This FOURTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Agreement”), dated
as of March 15, 2012, is by and among PRIMO WATER CORPORATION, a Delaware
corporation (the “Company”), the Subsidiary Borrowers (as defined in the Credit
Agreement and, together with the Company, the “Borrowers”), the Guarantors, the
undersigned Lenders and WELLS FARGO BANK, N.A., as administrative agent (the
“Administrative Agent”).  Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement, as amended
hereby.


RECITALS


A.           The Borrowers, the Guarantors (together, with the Borrowers, the
“Credit Parties”), the Lenders and the Administrative Agent are parties to that
certain Credit Agreement, dated as of November 10, 2010 (as amended by that
certain First Amendment and Consent to Credit Agreement dated as of April 11,
2011, that certain Second Amendment to Credit Agreement and Waiver dated as of
September 29, 2011 and that certain Third Amendment to Credit Agreement dated as
of November 28, 2011 and as further amended and otherwise modified from time to
time the “Credit Agreement”).


B.           The Credit Parties have informed the Administrative Agent and the
Lenders that certain Events of Default have occurred under Section 7.1(c)(i) of
the Credit Agreement as a result of the Credit Parties’ failure to comply with
(i) Section 5.9(b) of the Credit Agreement (Senior Leverage Ratio), Section
5.9(c) of the Credit Agreement (Consolidated EBITDA) and Section 5.9(d) of the
Credit Agreement (Maximum Consolidated Capital Expenditures), in each case, for
the period ended December 31, 2011 and (ii) Section 5.13 of the Credit Agreement
(the “Existing Events of Default”).


C.           The Credit Parties have requested that the Administrative Agent and
the Lenders (i) waive the Existing Events of Default and (ii) make certain
amendments to the Credit Agreement.


D.           The Administrative Agent and the Lenders have agreed to do so, but
only pursuant to the terms and conditions set forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.           Estoppel, Acknowledgement and Reaffirmation.  The Credit Parties
hereby acknowledge and agree that, as of March 15, 2012, the aggregate
outstanding principal amount of the Revolving Loans was not less than
$14,660,000, which amount constitutes a valid and subsisting obligation of the
Credit Parties to the Lenders that is not subject to any credits, offsets,
defenses, claims, counterclaims or adjustments of any kind.  The Credit Parties
hereby acknowledge their obligations under the respective Credit Documents to
which they are party, reaffirm that each of the Liens created and granted in or
pursuant to the Security Documents is valid and subsisting and agree that this
Agreement shall in no manner impair or otherwise adversely affect such
obligations or Liens, except as explicitly set forth herein.


2.           Waiver of Existing Events of Default.  The Lenders and the
Administrative Agent hereby waive the Existing Events of Default; provided that
the foregoing waiver shall not be deemed to modify or affect the obligations of
the Credit Parties to comply with each and every other obligation, covenant,
duty, or agreement under the Credit Agreement and the other Credit Documents, in
each case as amended, from and after the date hereof.  This waiver is a one-time
waiver and shall not be construed to be a waiver of or in any way obligate the
Lenders or the Administrative Agent to waive any other Default or Event of
Default under the Credit Agreement and the other Credit Documents that may occur
from and after the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Amendments to Credit Agreement.  Effective as of the Fourth
Amendment Effective Date (as defined below) upon the terms and subject to the
conditions herein, and in reliance on the representations and warranties
contained herein, the Credit Agreement shall be amended as follows:
 
(a)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following definition to such section in the appropriate alphabetical order:


“Extraordinary Receipt” shall mean any cash received by or paid to or for the
account of any Person from the proceeds of tax refunds, pension plan reversions,
proceeds of insurance (other than proceeds of business interruption insurance to
the extent such proceeds constitute compensation for lost earnings),
condemnation awards (and payments in lieu thereof), indemnity payments and any
purchase price adjustments; provided, however, that an Extraordinary Receipt
shall not include cash receipts from tax refunds, proceeds of insurance,
condemnation awards (or payments in lieu thereof) or indemnity payments to the
extent that such proceeds, awards or payments (a) in respect of loss or damage
to equipment, fixed assets or real property are applied (or in respect of which
expenditures were previously incurred) to replace or repair the equipment, fixed
assets or real property in respect of which such proceeds were received or (b)
are received by any Person in respect of any third party claim against such
Person and applied to pay (or to reimburse such Person for its prior payment of)
such claim and the costs and expenses of such Person with respect thereto.


“Fourth Amendment” shall mean that certain Fourth Amendment to Credit Agreement
and Waiver, dated as of the Fourth Amendment Effective Date, by and among the
Credit Parties, the Lenders and the Administrative Agent.


“Fourth Amendment Effective Date” shall mean March 15, 2012.


(b)           The definition of “Borrowing Base” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Borrowing Base” shall mean, as of any date of determination, the amount equal
to the sum of (a) 85% of the total amount of Eligible Accounts Receivable plus
(b) 45% of the total amount of Eligible Cooler Inventory; provided, that such
amount shall in no event exceed $2,250,000 as of any date plus (c) 40% of the
total amount of Eligible Non-Cooler Inventory; provided, that such amount shall
in no event exceed $3,000,000 as of any date, in each case based on the most
recently delivered Borrowing Base Certificate delivered by the Company pursuant
to Section 5.2(d); provided, however, that at no time shall the portion of the
Revolving Committed Amount attributable to Inventory exceed 50% of the aggregate
Borrowing Base and of the portion attributable to Inventory, no more than
one-half shall be applicable to Placed Inventory.


(c)           The definition of “Default Rate” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
“Default Rate” shall mean (a) when used with respect to the Obligations, other
than Letter of Credit Fees, an interest rate equal to (i) for Alternate Base
Rate Loans (A) the Alternate Base Rate plus (B) 5.0% per annum plus (C) 3.00%
per annum and (ii) for LIBOR Rate Loans, (A) the LIBOR Rate plus (B) the
Applicable Margin applicable to LIBOR Rate Loans plus (C) 3.00% per annum, (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Margin applicable to Letter of Credit Fees plus 3.00% per annum and (c) when
used with respect to any other fee or amount due hereunder, a rate equal to (A)
the Alternate Base Rate plus (B) the Applicable Margin, if any, applicable to
Alternate Base Rate Loans plus 3.00% per annum.
 
(d)           The definition of “Eligible Accounts Receivable” in Section 1.1 of
the Credit Agreement is hereby amended (i) by deleting the word “and” from the
end of clause (o) of such definition; (ii) by replacing the period at the end of
clause (p) of such definition with “; and” and (iii) by adding the following new
clause (q) to such definition:


(q)           Accounts which the Administrative Agent otherwise in its
reasonable discretion deems not to be Eligible Accounts Receivable.”


(e)           The definition of “Maturity Date” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Maturity Date” shall mean April 30, 2012.


(f)            The definition of “Permitted Acquisition” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Permitted Acquisition” shall mean shall mean an acquisition or any series of
related acquisitions by a Credit Party of (a) all or substantially all of the
assets or a majority of the outstanding Voting Stock or economic interests of a
Person that is incorporated, formed or organized in the United States, (b) a
Person that is incorporated, formed or organized in the United States by a
merger, amalgamation or consolidation or any other combination with such Person
or (c) any division, line of business or other business unit of a Person that is
incorporated, formed or organized in the United States (such Person or such
division, line of business or other business unit of such Person shall be
referred to herein as the “Target”), in each case that is a type of business (or
assets used in a type of business) permitted to be engaged in by the Credit
Parties and their Subsidiaries pursuant to Section 6.3, in each case so long as
such acquisition has been approved by the Administrative Agent and each Lender
in writing prior to the consummation of such acquisition.


(g)           Section 2.1(a) of the Credit Agreement is hereby amended by
replacing the words “TWENTY-FIVE MILLION DOLLARS ($25,000,000)” with “FOURTEEN
MILLION SIX HUNDRED SIXTY THOUSAND DOLLARS ($14,660,000) minus the principal
amount of any and all Revolving Loans repaid from and after the Fourth Amendment
Effective Date”.


(h)           Section 2.1(c) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Repayment.  Notwithstanding anything to the contrary set forth in
this Agreement or the other Credit Documents, the Revolving Loans may not be
borrowed or reborrowed from and after the Fourth Amendment Effective Date.  The
Credit Parties shall not be permitted to borrow any Revolving Loans from and
after the Fourth Amendment Effective Date.  The principal amount of all
Revolving Loans shall be due and payable in full on the Maturity Date, unless
accelerated sooner pursuant to Section 7.2.


(i)            Section 2.1(d) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


(d)           Interest.  Notwithstanding anything to the contrary set forth in
this Agreement or the other Credit Documents, all Revolving Loans shall be
comprised of Alternate Base Rate Loans from and after the Fourth Amendment
Effective Date.  Each such Alternate Base Rate Loan shall bear interest at a per
annum rate equal to the Alternate Base Rate plus 5.0% per annum, subject to the
provisions of Section 2.8.


(j)             Section 2.3(a) of the Credit Agreement is hereby amended by
replacing the words “TEN MILLION DOLLARS ($10,000,000)” with “ZERO DOLLARS
($0)”.  From and after the Fourth Amendment Effective Date, the Credit Parties
shall not request, and the Issuing Lender will not issue, any Letters of Credit.


(k)           Section 2.4(a) of the Credit Agreement is hereby amended by
replacing “TWO MILLION DOLLARS ($2,000,000)” with “ZERO DOLLARS ($0)”.  From and
after the Fourth Amendment Effective Date, the Credit Parties shall not
permitted to borrow, and the Swingline Lender will not make, any Swingline
Loans.


(l)            Section 2.7(b) of the Credit Agreement is hereby amended by
adding the following new clauses (iii), (iv), (v) and (vi) thereto:


(iii)           Secondary Capital Raise.  Promptly upon receipt by any Credit
Party or any of its Subsidiaries of proceeds from any Secondary Capital Raise,
the Credit Parties shall prepay the Revolving Loans in an aggregate amount equal
to one hundred percent (100%) of the net cash proceeds of such Secondary Capital
Raise.


(iv)           Recovery Event.  Promptly upon receipt by any Credit Party or any
of its Subsidiaries of proceeds from any Recovery Event, the Credit Parties
shall prepay the Revolving Loans in an aggregate amount equal to one hundred
percent (100%) of the net cash proceeds of such Recovery Event.


(v)           Extraordinary Receipt.  Promptly upon receipt by any Credit Party
or any of its Subsidiaries of proceeds from any Extraordinary Receipt, the
Credit Parties shall prepay the Revolving Loans in an aggregate amount equal to
one hundred percent (100%) of the net cash proceeds of such Extraordinary
Receipt.


(vi)           Asset Dispositions.  Promptly upon the receipt by any Credit
Party or any of its Subsidiaries of proceeds from any Disposition that is
permitted pursuant to Section 6.4(a)(vi), the Credit Parties shall prepay the
Revolving Loans in an amount equal to one hundred percent (100%) of the amount
by which the proceeds derived from Dispositions permitted pursuant to Section
6.4(a)(vi) in the aggregate in any fiscal year exceeds $100,000.
 
 
4

--------------------------------------------------------------------------------

 
 
(m)          Section 5.1 of the Credit Agreement is hereby amended (i) by
deleting the word “and” from the end of clause (b) of such section; (ii) by
adding the word “and” at the end of clause (c) of such section and (iii) by
adding the following new clause (d) to such section:


(d)           Monthly Financial Statements.  Within twenty (20) days after the
end of each month, a copy of the Consolidated balance sheet of the Company and
its Subsidiaries as of the end of such month and related Consolidated statements
of income and retained earnings and of cash flows for the Company and its
Subsidiaries for such month and for the portion of the fiscal year ending with
such month, in each case setting forth in comparative form Consolidated figures
for the corresponding period or periods of (i) the preceding fiscal year
(subject to normal recurring year end audit adjustments) and (ii) the operating
budget of the Company and its Subsidiaries and including (A) management
discussion and analysis of operating results inclusive of operating metrics in
comparative form, (B) total retail locations consisting of exchange, refill,
ice, product and flavor station locations, (C) 5 gallon equivalent units sold
consisting of exchange, refill, and direct, (D) unit dispenser retailer “Sell
In” and unit dispenser retailer “Sell Thru”, (E) unit flavor station retailer
“Sell In” and unit flavor station retailer “Sell Thru”, (F) same store sales and
(G) aging of accounts payable.


(n)           Section 5.9 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


Section 5.9             Financial Covenants


Comply with the following financial covenants:


(a)           Reserved.


(b)           Reserved.


(c)           Consolidated EBITDA.  Consolidated EBITDA, calculated as of March
31, 2012 for the period from January 1, 2012 through March 31, 2012 shall be
greater than or equal to $1,000,000.


(d)           Maximum Consolidated Capital Expenditures.  Consolidated Capital
Expenditures made (i) during the period from January 1, 2012 through March 31,
2012 shall be less than or equal to $1,000,000 and (ii) during the period from
April 1, 2012 through the Maturity Date shall be less than or equal to $100,000.


(o)           Section 5.13 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


Section 5.13            Reserved.


(p)           Section 6.1(k) of the Credit Agreement is hereby amended by
replacing the amount “$1,000,000” in such section with “$0”.


(q)           Section 6.2(s) of the Credit Agreement is hereby amended by
replacing the amount “$500,000” in such section with “$0”.
 
 
5

--------------------------------------------------------------------------------

 
 
(r)           Section 6.4(a)(vi) of the Credit Agreement is hereby by adding the
following after the words “fiscal year” in such section: “; provided that to the
extent proceeds derived from such Disposition exceed $100,000 in the aggregate
in any fiscal year, the Credit Parties shall, promptly upon receipt of such
proceeds, prepay the Revolving Loans in an amount equal to such excess in
accordance with Section 2.7(b);”.


(s)           Section 6.5 of the Credit Agreement is hereby amended (i) by
replacing the amount “$250,000” in clause (e) of such section with “$50,000” and
(ii) by replacing the amount “$50,000” in clause (j) of such section with “$0”.


(t)           Section 6.10 of the Credit Agreement is hereby amended by
replacing the amount “$1,000,000” in such section with “$100,000”.


(u)           Section 6.14(d) of the Credit Agreement is hereby amended to
replace both incidences of the amount “$100,000” in such section with “$50,000”.


(v)           Section 7.1(d) of the Credit Agreement is hereby amended to
replace both incidences of the amount “$1,000,000” in clauses (i) and (ii) of
such section with “$250,000”.


4.           Bank Products.  The Credit Parties shall repay any and all Bank
Product Debt as soon as reasonably requested by the applicable Bank Product
Provider and in any event no later than the Maturity Date.  To the extent
requested by any Bank Product Provider, the Credit Parties shall terminate or
otherwise eliminate any contingent Indebtedness or other obligations with
respect to any Bank Products in accordance with the request of the applicable
Bank Product Provider.


5.           Cash Flow Forecasts.  In addition to all existing reporting
requirements under the Credit Documents, the Credit Parties shall deliver to the
Administrative Agent (a) commencing on the Effective Date and continuing on the
last Business Day of each week thereafter (each such date, a “Forecast Date”), a
Consolidated forecast of cash flows for the Credit Parties for the thirteen (13)
weeks following such Forecast Date in form and detail reasonably satisfactory to
the Administrative Agent (a “Forecast”) and (b) commencing on the last Business
Day of the first week following the first week covered in the first Forecast and
continuing on the last Business Day of each week thereafter (each such date, a
“Reconciliation Date”), a reconciliation between actual cash flows for the week
ending one week before such Reconciliation Date (or, in the case of the first
Reconciliation Date, since the commencement of the first Forecast through the
last Business Day of the week ending one week before such Reconciliation Date)
and the projected cash flows for such week as set forth in the most recent
previous Forecast.  In the event that the projected cash flows set forth in any
Forecast contain material differences from the projected cash flows for any
period in such Forecast that was covered in the immediately preceding Forecast,
the Credit Parties shall provide descriptions of such material differences and
the rationale therefor.


6.           Commitment Letter.  On or before March 27, 2012, the Credit Parties
shall deliver to the Administrative Agent a copy of an enforceable commitment
letter between the Credit Parties and a third-party financial institution
evidencing the commitment of such institution to provide one or more credit
facilities in an aggregate amount sufficient to refinance all Obligations under
the Credit Documents (the “Commitment Letter”).


7.           Inventory Appraisal.  On or before March 27, 2012, the Credit
Parties shall deliver to the Administrative Agent a copy of the appraisal of the
Inventory of the Credit Parties obtained in connection with the Commitment
Letter.
 
 
6

--------------------------------------------------------------------------------

 
 
8.           Intellectual Property.  On the Fourth Amendment Effective Date, the
Credit Parties shall deliver to the Administrative Agent a notice of grant of
security interest in a form acceptable to the Administrative Agent, duly
executed by the applicable Credit Party, with respect to the Copyrights,
Patents, Trademarks and applications therefor that are identified on Schedule A
attached hereto. (the “New IP Notices”).


9.           Other Collateral.  Upon demand therefor, the Credit Parties shall
execute and deliver any documents or instruments requested by the Administrative
Agent for purposes of perfecting the Liens of the Administrative Agent in any
unencumbered assets of the Credit Parties, including without limitation any
vehicles.


10.         Amendment Fee.  As consideration for the agreements of the
Administrative Agent and the Lenders set forth herein, the Credit Parties shall
pay to the Administrative Agent (for the ratable benefit of the Lenders) an
amendment fee in the amount of $200,000 (the “Amendment Fee”), which Amendment
Fee shall be fully-earned, non-refundable, due and payable on and as of the
Fourth Amendment Effective Date.


11.         Conditions Precedent.  This Agreement shall become effective on the
date hereof (the “Fourth Amendment Effective Date”) upon satisfaction of the
following conditions in form and substance satisfactory to the Administrative
Agent:


(a)           The Administrative Agent shall have received counterparts of this
Agreement duly executed by each of the Credit Parties, the Administrative Agent
and each Lender.


(b)           The Administrative Agent shall have received $200,000 in respect
of the Amendment Fee for the ratable benefit of the Lenders.


(c)           The Administrative Agent shall have received the initial Forecast.


(d)           The Administrative Agent shall have received each of the New IP
Notices duly executed by the applicable Credit Party.


(e)           The Administrative Agent shall have received an updated operating
budget including cash flow projections of the Credit Parties for the fiscal year
2012.


(f)           The Administrative Agent shall have received an updated
depreciation schedule with respect to the Credit Parties’ fixed assets.


(g)           The Administrative Agent shall have received an updated Borrowing
Base Certificate, together with all other reports and information required to be
delivered with each Borrowing Base Certificate as described in Section 5.2(d) of
the Credit Agreement, dated as of no earlier than March 14, 2012.


(h)           The Administrative Agent shall have received such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Credit Party as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
the Amendment and Waiver and the other Credit Documents to which such Credit
Party is a party.
 
 
7

--------------------------------------------------------------------------------

 
 
(i)            The Credit Parties shall have paid any and all reasonable
out-of-pocket costs incurred by the Administrative Agent (including the
reasonable fees and expenses of the Administrative Agent’s legal counsel) in
connection with the arrangement, negotiation, preparation, execution and
delivery of this Agreement and the other Credit Documents through the date
hereof.


(j)            The Administrative Agent shall have received all other documents,
agreements, instruments, information and other items requested by the
Administrative Agent or its legal counsel in connection with the transactions
contemplated by this Agreement.


12.         Representations of the Credit Parties.  Each of the Credit Parties
hereby represents and warrants to the Administrative Agent and the Lenders as
follows:


(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.


(b)           This Agreement has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with its execution, delivery or performance of
this Agreement and the transactions contemplated hereby.


(d)           The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its organization documents or (ii)
materially violate, contravene or conflict with any material laws applicable to
it or any of its Subsidiaries.


(e)           As of the date hereof, after giving effect to this Agreement, no
Default or Event of Default exists under the Credit Agreement or any of the
other Credit Documents.


13.         Release.  In consideration of the Administrative Agent’s and the
Lenders’ willingness to enter into this Agreement, each of the Credit Parties
hereby releases and forever discharges the Administrative Agent, the Lenders,
their affiliates and each of the Administrative Agent’s,  the Lenders’ and their
affiliates’ respective predecessors, successors, assigns, officers, managers,
directors, employees, agents, attorneys and representatives (hereinafter all of
the above collectively referred to as the “Lender Group”), from any and all
claims, counterclaims, demands, damages, debts, suits, liabilities, actions and
causes of action of any nature whatsoever arising in connection with the Credit
Documents through the date of this Agreement, whether arising at law or in
equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which each of the Credit
Parties may have or claim to have against any of the Lender Group.


14.        Reaffirmation of Guaranty.  Each Guarantor (a) acknowledges and
consents to all of the terms and conditions of this Agreement, (b) affirms all
of its obligations under the Credit Documents after giving effect to the
transactions contemplated hereby and (c) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
such Guarantor’s obligations under the Credit Documents.
 
 
8

--------------------------------------------------------------------------------

 
 
15.         Expenses.  Upon demand therefor, the Credit Parties shall pay all
invoiced and documented reasonable out-of-pocket expenses incurred by the
Administrative Agent (including without limitation the reasonable fees and
out-of-pocket expenses of counsel) in connection with or related to the
negotiation, drafting, and execution of this Agreement and the closing of the
transactions contemplated hereby.


16.         Reference to and Effect on Credit Documents.  Except as specifically
modified herein, the Credit Documents shall remain in full force and
effect.  The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Administrative Agent
and the Lenders under any of the Credit Documents, or constitute a waiver or
amendment of any provision of any of the Credit Documents, except as expressly
set forth herein.  This Agreement shall constitute a Credit Document.  Any
failure by the Credit Parties to comply with any provision of this Agreement
shall constitute an immediate Event of Default under the Credit Agreement.


17.         Further Assurances.  The Credit Parties each agree to execute and
deliver, or to cause to be executed and delivered, all such instruments as may
reasonably be requested to effectuate the intent and purposes, and to carry out
the terms, of this Agreement.


18.         GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF, EXCEPT AS SET FORTH IN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.  The jurisdiction, service of
process and waiver of jury trail provisions set forth in Sections 9.13 and 9.16
of the Credit Agreement are hereby incorporated by reference, mutatis mutandis.


19.         Miscellaneous.


  (a)           This Agreement shall be binding on and shall inure to the
benefit of the Credit Parties, the Administrative Agent, the Lenders and their
respective successors and permitted assigns.  The terms and provisions of this
Agreement are for the purpose of defining the relative rights and obligations of
the Credit Parties, the Administrative Agent and the Lenders with respect to the
transactions contemplated hereby and there shall be no third party beneficiaries
of any of the terms and provisions of this Agreement.
 
  (b)           Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
 
  (c)           Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 
  (d)           Except as otherwise provided in this Agreement, if any provision
contained in this Agreement is in conflict with, or inconsistent with, any
provision in the Credit Documents, the provision contained in this Agreement
shall govern and control.
 
 
9

--------------------------------------------------------------------------------

 
 
  (e)           This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.  Delivery of an executed counterpart of this Agreement by telecopy or
other electronic imaging means shall be effective as an original.


20.         Entirety.  This Agreement and the other Credit Documents embody the
entire agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof.  This Agreement
and the other Credit Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.


[remainder of page intentionally left blank]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have caused this Fourth Amendment to
Credit Agreement and Waiver to be duly executed on the date first above written.
 

COMPANY:
PRIMO WATER CORPORATION,
   
a Delaware corporation
           
By:
/s/ Mark Castaneda      Name: Mark Castaneda     Title: CFO, Secretary and
Assistant Treasurer  

 
SUBSIDIARY BORROWERS:
PRIMO PRODUCTS, LLC,
   
a North Carolina limited liability company
           
By: Primo Water Corporation, Manager
           
By:
/s/ Mark Castaneda      Name: Mark Castaneda     Title: CFO, Secretary and
Assistant Treasurer  

 

 
PRIMO DIRECT, LLC,
   
a North Carolina limited liability company
           
By: Primo Water Corporation, Manager
           
By:
/s/ Mark Castaneda      Name: Mark Castaneda     Title: CFO, Secretary and
Assistant Treasurer  

 

 
PRIMO REFILL, LLC,
   
a North Carolina limited liability company
           
By: Primo Water Corporation, Manager
           
By:
/s/ Mark Castaneda      Name: Mark Castaneda     Title: CFO, Secretary and
Assistant Treasurer  

 

 
PRIMO ICE, LLC,
   
a North Carolina limited liability company
           
By: Primo Water Corporation, Manager
           
By:
/s/ Mark Castaneda      Name: Mark Castaneda     Title: CFO, Secretary and
Assistant Treasurer  

 
 
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
WELLS FARGO BANK, N.A.,
   
as a Lender and as Administrative Agent
           
By:
/s/ Nancy S. Jones     Name: Nancy S. Jones     Title: Senior Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 
LENDERS:
BANK OF AMERICA, N.A.,
   
as a Lender
           
By:
/s/ Roger O. Gore     Name: Roger O. Gore     Title: Senior Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 
LENDERS:
BRANCH BANKING & TRUST COMPANY,
   
as a Lender
           
By:
/s/ Thomas J. Smith     Name: Thomas J. Smith     Title: Senior Vice President  

 
 

--------------------------------------------------------------------------------